Dissenting Opinion by
Judge Doyle:
I dissent. The cases cited by Petitioner clearly involve situations where -an individual's livelihood is at stake. Despite its recognition that a lottery sales agent is statutorily prohibited from engaging in business exclusively as .such an agent, the majority finds a property right slating that revenue from the sale of lottery tickets “may constitute a substantial portion of a licensee’s income.” (Emphasis added.) The majority further writes, “lottery sales have the effect of increasing traffic in a licensee’s store, thereby increasing sales of non-lottery items.” The majority apparently is taking judicial notice of these “facts.” The determination that a property right exists based upon these ‘ facts ’ ’ is, in my view, error.
I believe that the relationship between the Bureau and the lottery sales agent is primarily and essentially contractual in nature. See Transamerica Insurance Co. v. Judie, 30 Pa. Commonwealth Ct. 259, 263, 373 A.2d 478, 480 (1977). The application for a sales agent’s license is an offer; the approval by the Bureau is the acceptance; the agreements by both parties to be bound by the Law (including those provisions of the Law allowing for license revocation for the reasons *221enunciated in Section 7(b), among which reasons is conviction of a crime involving moral turpitude) and the Bureau’s regulations constitute the consideration.1 When Petitioner entered its guilty plea, the Bureau, therefore, under general principles of contract, had the right to terminate the contract.
Further examination of the Bureau’s regulations indicates that the benefit conferred upon the licensee (a five per cent commission on sales) is conditioned upon the licensee’s own performance. See 61 Pa. Code §§805.8 and 805.10. Thus, no vested rights are acquired which would trigger due process. I therefore believe that a lottery license conveys, at most, an expectancy.
Although the Pennsylvania Supreme Court in Young J. Lee, Inc. v. Department of Revenue, Bureau *222of State Lotteries, 504 Pa. 367, 474 A.2d 266 (1983) indicated that the lottery license has features of both a license and a contract, that does not mean that it is in fact a license which triggers due process rights. Additionally, Mr. Justice Hutchinson indicated that due process may require a hearing.
The legislature knows full well how to indicate its desire that a hearing be held prior to revocation of a license. See e.g. Section 471 of the Liquor Code, Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §4-471. It gave no such indication of its intent when it passed the Law. Compare, e.g., The New York state lottery for education law, N.Y. Tax Law §1607 (Consol. 1984).
Accordingly, I would affirm the Bureau’s determination.

 The license application states as conditions for licensing
1. The applicant for a lottery sales agent license agrees to be bound by and comply with the provisions of Act No. 91 of 1971, approved August 26, 1971 and any rules, regulations and instructions promulgated heretofore or hereafter by the Bureau of the Lotteries, Department of Revenue, Commonwealth of Pennsylvania, if such license is issued.
7. The applicant agrees that the license issued hereunder may be revoked, suspended or its renewal rejected for any or all of the following reasons, but not necessarily limited thereto:
(a) Whenever the applicant knowingly uses false or misleading information in obtaining the license.
(b) Whenever the applicant violates any of the provisions of the State Lottery Law or any rules, regulations or instructions promulgated or issued 'thereunder by the Burean of the Lotteries.
(c) Whenever it is determined by the Secretary of Revenue that the applicant fails to meet minimum sales or volume requirements considering the marketing locale of the applicant.
In addition, the actual license incorporates the provisions of the application by reference.